Citation Nr: 1723173	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-34 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for sinusitis/rhinitis.

6.  Entitlement to a compensable initial disability rating for pelvic adhesive disease, uterus fibroids, and dysmenorrhea, prior to March 3, 2015.

7.  Entitlement to a disability rating higher than 30 percent for hysterectomy associated with pelvic adhesive disease, uterus fibroids, and dysmenorrhea, from July 1, 2015.

8.  Entitlement to a compensable initial disability rating for female sexual arousal disorder associated with pelvic adhesive disease, uterus fibroids, and dysmenorrhea.

9.  Entitlement to a compensable initial disability rating for scar associated with hysterectomy.

10.  Entitlement to dependent status for the Veteran's father.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 through June 1984 and from May 1986 through June 1992, with additional periods of service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2010 and in January 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The issue of entitlement to dependent status for the Veteran's father is on appeal from an April 2017 decision.
The Veteran's testimony was received during a January 2015 video conference hearing.  A transcript of that testimony is associated with the record.

The issues concerning the Veteran's entitlement to service connection for bilateral hip and knee disorders and to a compensable initial disability rating for pelvic adhesive disease were remanded previously by the Board in November 2015.  At that time, the Board ordered further development, to include:  obtaining records for additional treatment identified by the Veteran; affording the Veteran new VA examinations of her pelvic adhesive disease, knees, and hips; and readjudication of the issues by the Agency of Original Jurisdiction (AOJ).

In the course of post-remand development, the RO issued an April 2016 rating decision.  In that decision, the RO noted that the evidence showed that the Veteran had undergone a hysterectomy on March 3, 2015.  Based on the same, the RO terminated the disability rating assigned previously for pelvic adhesive disease, uterus fibroids, and dysmenorrhea.  In its place, the RO granted service connection for status-post hysterectomy, effective from March 3, 2015, and rated as 100 percent disabling through June 30, 2015 and 30 percent disabling from July 1, 2015.  The RO also granted service connection for female sexual arousal disorder, effective March 3, 2015, with a non-compensable initial disability rating.  Service connection was also granted for a residual scar associated with the hysterectomy, effective from March 3, 2015, with a non-compensable initial disability rating.  The Veteran has not expressed satisfaction with the partial grants awarded in the April 2016 rating decision.  Accordingly, she is presumed to be seeking the highest possible disability ratings for the disabilities associated with her pelvic adhesive disease and hysterectomy.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Having undertaken efforts to perform the development ordered by the Board, the AOJ has returned the matters to the Board for de novo review.  

The issues of the Veteran's entitlement to service connection for sinusitis/rhinitis and entitlement to dependent status for the Veteran's father are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran has bilateral hip and bilateral knee osteoarthritis that were not sustained during her active duty service, caused by an injury or illness during active duty service, or manifested to a compensable degree within a year from her separation from service.

2.  Prior to March 3, 2015, the Veteran's service-connected pelvic adhesive disease, uterus fibroids, and dysmenorrhea were manifested by heavy and painful menstrual periods that were not controlled by continuous medical treatment.

3.  The Veteran underwent a hysterectomy to remove her uterus on March 3, 2015.

4.  Since July 1, 2015, the Veteran's post-hysterectomy residuals have included loss of sexual interest and dyspareunia (i.e., painful intercourse) that have not required continuous medical treatment.

5.  The residual pelvic scar associated with the Veteran's hysterectomy encompasses an unexposed area of 7.5 square centimeters and is neither painful nor unstable.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disorder are not met and may not be presumed as having been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a left hip disorder are not met and may not be presumed as having been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a right knee disorder are not met and may not be presumed as having been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).
4.  The criteria for service connection for a left knee disorder are not met and may not be presumed as having been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5.  The criteria for a 30 percent disability rating, and no higher, for the Veteran's pelvic adhesive disease, uterus fibroids, and dysmenorrhea are met prior to March 3, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.116, Diagnostic Codes 7610-7614 (2016).

6.  The criteria for a disability rating in excess of 30 percent for the Veteran's hysterectomy associated with pelvic adhesive disease, uterus fibroids, and dysmenorrhea from July 1, 2015 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.116, Diagnostic Code 7618 (2016).

7.  The criteria for a compensable initial disability rating for the Veteran's female sexual arousal disorder associated with pelvic adhesive disease, uterus fibroids, and dysmenorrhea are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.116, Diagnostic Codes 7610-7614 (2016).

8.  The criteria for a compensable initial disability rating for the Veteran's scar associated with hysterectomy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7802 and 7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Concerning the issues of the Veteran's entitlement to service connection for hip and knee disorders and higher disability ratings for her pelvic adhesive disease, fibroids, dysmenorrhea, and post-hysterectomy residuals, letters mailed to the Veteran in June and August of 2009 provided her with notice of the information and evidence needed to substantiate her claims, and also, explained the process by which VA assigns disability ratings and effective dates.  Hence, VA's duty to notify is satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence that is relevant to her claims.  Her lay statements, relevant private treatment records, VA treatment records, and Board hearing transcript have been associated with the record.  The Veteran was also afforded VA examinations of her hips and knees in April 2016 and of her pelvic and post-hysterectomy residuals in December 2009 and March 2016.  Those examinations, considered along with the other evidence of record, are adequate for the purpose of determining the issues decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The existence of a chronic in-service disease may be shown through a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  In order to establish the existence of a chronic disease during service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

If chronicity during service is not shown, a showing instead of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred during service.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain listed chronic diseases, which include arthritis, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2016).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through an evidentiary showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology for such chronic conditions with evidence that shows: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and, (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b) (2016).

Evidence that relates a current disorder to active duty service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Hips

The Veteran asserts that she has had ongoing hip problems that date back to her period of active duty service.  A March 2010 statement from the Veteran's spouse attests that he has known the Veteran since February 1990 and that he has observed her experiencing hip problems that have impaired her ability to use stairs, dance, exercise, and be intimate.

Concerning the Veteran's left hip specifically, the service treatment records document no reference to any complaints, findings, treatment or diagnoses related to any left hip problems.  Service treatment records from August 1980 do show that the Veteran was treated at that time for reported right groin and upper thigh pain.  The Veteran complained of tenderness over the right upper anterior thigh during a physical examination.  Notably, x-rays taken of her right hip and pelvis were normal.  The Veteran was diagnosed with a right hip stress reaction and placed on temporary physical profile.  Subsequent service treatment records document no further complaints, findings, or treatment in relation to the Veteran's right hip.  Of note, the Veteran's April 1992 separation examination reflects that the Veteran denied expressly having any hip complaints at that time.  The separation medical examination revealed no evidence of any abnormalities related to her hips.

Post-service treatment records contain no reference to any hip-related complaints or treatment for hip-related complaints prior to September 2009.  At that time, the Veteran reported during private treatment that she had been having hip problems dating back to 1980.  She reported the same history during private treatment with Dr. J.L. in March 2010.  Nonetheless, physical examinations did not reveal any objective abnormalities in the Veteran's hips.  X-rays of the right hip, taken in August 2011 by Dr. J.V., also revealed no objective findings in that hip.  X-rays of the Veteran's left hip were not taken.

Following a nearly two year long hiatus in hip-related treatment, the Veteran was seen in June 2013 at Bassett Army Community Hospital.  At that time, she reported continuing pain in her hips.  A musculoskeletal examination of the hips was grossly normal but x-rays taken one month later in July 2013 did reveal degenerative changes.

Subsequent VA and private treatment records make no further reference to any hip-related complaints or treatment.  During an April 2016 VA examination, the Veteran reported that she had been having left hip pain since basic training and that she subsequently developed right hip pain sometime during the late 1990's.  Regarding her current symptoms, she reported having intermittent bilateral hip pain.

A physical examination of the Veteran's hips revealed decreased flexion and external rotation.  Pain was present during motion of the hips and during weight bearing.  Tenderness was also observed during palpation over both hip joints.  X-rays taken during the examination confirmed the previous July 2013 radiological findings of degeneration.

The examiner diagnosed osteoarthritis in both hips, but opined that it is less likely than not that the bilateral hip degeneration is related etiologically to the Veteran's active duty service.  As rationale, the examiner noted that the service treatment records do reflect treatment for a right anterior upper thigh strain in 1990.  Nonetheless, remaining service treatment records make no reference to actual bilateral hip pain.  Indeed, the examiner notes, initial complaints by the Veteran of hip pain are noted in 2010 and also, there was no radiological evidence of degeneration in either prior to 2013.

The evidence shows that degeneration in the Veteran's hips was noted no earlier than July 2013, more than 20 years after the Veteran was separated from service, and that the injuries were neither sustained during service or caused by or resulted from an injury or event that occurred during the Veteran's service.

Although the Board is mindful of the Veteran's assertions that her hip problems have been chronic since service and of her spouse's statement attesting as to the same, the Board does not assign those lay assertions any weight.  In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

Here, the assertions raised by the Veteran and her spouse are contradicted by earlier inconsistent statements made by the Veteran during her February 1986 in-service medical examination and during her April 1992 separation examination.  Namely, those inconsistencies are the Veteran's express denials at those times of any present or ongoing hip or other lower extremity-related symptoms or problems.  The lay assertions concerning chronicity are also inconsistent with the express findings from those examinations, which revealed no objective physical evidence of any hip-related conditions.  Also, the Board is aware that the absence of treatment in and of itself is not sufficient grounds to rebut the lay assertions regarding chronicity in this case.  Still, considered together with the other inconsistencies in the record, the Veteran's absence of treatment for her hips or any other mention in the record of hip-related problems over the period from 1980 through 2009 is certainly inconsistent with any assertions of chronicity.  Given the foregoing inconsistencies, the Board assigns no probative weight to the assertions raised by the Veteran and her spouse.

The Board is persuaded by the negative etiology opinion and rationale expressed by the April 2016 VA examiner.  In that regard, the VA examiner's conclusions are based upon objective findings from a medical examination and a thorough understanding of the Veteran's medical history gained from a review of the Veteran's in-service and post-service treatment records.  Indeed, the VA examiner's rationale is based on accurate observations that are consistent with the other evidence in the record.  Of note, the Board is cognizant that the VA examiner does not mention or address the Veteran's assertions concerning chronicity in the stated rationale.  The Board finds the absence of such discussion to be immaterial and non-prejudicial in this case given that they are not entitled any probative weight as discussed above.  For the reasons given, the Board assigns the April 2016 VA examiner's opinion full probative weight.

The preponderance of the evidence shows that the degeneration in the Veteran's hips was not sustained during the Veteran's active duty service, did not result from an injury or event that occurred during service, and was not manifest to any degree within a year from her separation from service.  Given the same, service connection for disabilities in either of the Veteran's hips is not warranted.  To that extent, this appeal is denied.

	B.  Knees

In relation to her knees, the Veteran raises similar assertions to those raised in relation to her hips.  She asserts that she has had ongoing and chronic knee problems that began during service.  In her December 2012 substantive appeal, she states that she had been diagnosed with chondromalacia patella that had been confirmed radiologically.  The Veteran's spouse asserts also that he has observed the Veteran having knee problems since 1990.

The service treatment records also make no reference to any in-service complaints, treatment or findings related to the Veteran's right knee.  An August 1986 service treatment record reflects that the Veteran was treated on one occasion during service for reported left knee numbness that was diagnosed as "possible left knee strain."  Subsequent service treatment records reflect that the Veteran did not receive any further treatment for either of her knees.  During her April 1992 separation examination, the Veteran also denied having any knee-related problems.  A medical examination conducted at that time revealed normal findings in both of the Veteran's lower extremities.

Essentially identical to the fact pattern in relation to the Veteran's hips, the post-service records show that the Veteran received treatment initially for her knees in September 2009, at which time, she reported that she had been having chronic knee pain since 1980.  In a March 2010 record, Dr. J.L. noted also that the Veteran had reported having knee pain since 1980.

Somewhat consistent with the Veteran's assertions, a September 2011 private treatment note from Memphis Orthopaedic Group states that the Veteran had been treated for chondromalacia patella.  Contrary to the Veteran's assertions, however, there is no reference to any radiological findings of such a disorder and the basis for the given diagnosis is unclear.  Indeed, the Board observes that August 2011 x-rays taken of both knees by Dr. J.V. were normal.

Subsequent treatment records make no further reference to any knee-related complaints or treatment until September 2014, at which time, the Veteran was seen again by Dr. J.V.  At that time, the Veteran complained of ongoing knee pain.  Contrary to the earlier treatment records, those records show objective findings that include crepitus and pain during motion of both knees.  Still, MRI studies of the knees in February 2015 were also unremarkable.

During an April 2016 VA examination of her knees, the Veteran reported the onset of right knee pain during her basic training and that the problems in her left knee began during the late 1990's.  In describing her current symptoms, she reported that she was having intermittent pain and crepitus in her knees.

A physical examination of the Veteran's knees showed decreased range of motion bilaterally, with pain being reported both during motion and during weight bearing.  Tenderness was observed during palpation over both knees.  X-rays confirmed the presence of degeneration in both knees.

The examiner diagnosed left knee strain and bilateral osteoarthritis.  The examiner opined that the disorders in the Veteran's knees are less likely than not related to the Veteran's active duty service.  As rationale, the examiner notes that the Veteran sustained an acute left knee strain injury during service in August 1986 and did not report any further knee-related complaints during the remainder of her service.  The examiner observes that the Veteran's initial post-service knee complaints are documented in 2010 and that there was no radiological evidence of degeneration prior to 2012.

The evidence shows that the Veteran's left knee strain and bilateral knee degeneration were not sustained during her active duty service, did not result from an injury or event that occurred during her active duty service, and were not manifest to a compensable degree within a year from her separation from service.

Under essentially the same analysis as that undertaken above, the Board does not assign any probative weight to the lay assertions concerning chronicity.  Again, such assertions are inconsistent with the Veteran's express denial of any knee problems during her separation examination.  Such assertions are also inconsistent with the absence of any objective findings in either knee during the separation examination.  The Board again recognizes that the absence of treatment itself is not sufficient basis to determine that lay assertions concerning chronicity are not credible.  Nonetheless, the absence of knee-related treatment prior to 2009 in this case, considered together with the other inconsistencies and evidence in the record is certainly not consistent with any assertions concerning chronicity.  Under the circumstances, the Board does not assign any weight to the lay assertions raised by the Veteran and her spouse.

As with the Veteran's hips, the Board is also inclined to give greater probative weight to the opinions given by the April 2016 VA examiner.  Also in relation to the Veteran's knees, the VA examiner's conclusions are based upon objective findings from examination and are consistent with the medical history and other evidence shown in the record.  Again, the VA examiner's omission of failing to  mention or address the Veteran's lay assertions concerning chronicity is not prejudicial in this case because those assertions are not being assigned any probative weight.  The Board is persuaded by the VA examiner's negative opinion concerning the Veteran's knee disorders.

The preponderance of the evidence shows that the Veteran's left knee sprain and bilateral knee degeneration are not related etiologically to her active duty service.  As such, service connection for disabilities in either of the Veteran's knees is not warranted.  To that extent also, this appeal is denied.

III.  Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the disability rating being appealed is the initial disability rating that was assigned with a grant of service connection, the entire appeal period is for consideration.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Moreover, staged disability ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In such instances also, staged ratings may be assigned as warranted, based upon the facts found. 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied.  If, on the other hand, the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	A.  Pelvic Adhesive Disease, prior to March 3, 2015

Service connection for pelvic adhesive disease was granted effective May 18, 2009, in the RO's February 2010 rating decision.  A non-compensable initial disability rating was assigned pursuant to the rating criteria under 38 C.F.R. § 4.116, Diagnostic Code (DC) 7699-7612.

The criteria for rating gynecological conditions that include diseases or injuries involving the vulva, vagina, cervix, Fallopian tubes, and ovaries are contained in DCs 7610 through 7615.  Regardless of which of those codes is selected, disabilities rated pursuant to any of those codes are rated in accordance with the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (General Formula).  The General Formula provides for a non-compensable disability rating when the disability at issue involves symptoms that do not require continuous treatment.  A 10 percent disability rating is to be assigned where the evidence shows symptoms that do require continuous treatment.  A maximum schedular 30 percent disability rating is appropriate where the evidence shows symptoms that are not controlled despite continuous treatment.

Various other rating criteria are available for rating other gynecological disabilities.  Those criteria contemplate disorders and symptomatology that are not applicable to the part of the appeal period before March 3, 2015.

During a December 2009 VA examination, the Veteran reported that she was having ongoing heavy menstrual periods, although she reported that they had improved.  She also reported dysmenorrhea (menstrual cramps) and dyspareunia (painful intercourse).  A physical examination conducted at that time showed a bulky uterus with posterior fullness.  A pelvic MRI indicated that the Veteran had an expanded uterus with multiple calcified myomas.  The examiner opined that the Veteran's heavy menstrual periods and dysmenorrhea are likely due to the Veteran's large fibroid uterus and pelvic adhesions.

In a March 2010 statement, the Veteran's spouse asserted that the Veteran had been having menstrual cramps that caused her to be bedridden for several days.  In her December 2012 substantive appeal, the Veteran reported that she was having painful menstrual cycles and that treating physicians were recommending that she undergo a hysterectomy.

In December 2014, the Veteran complained of bleeding to Dr. J.V.  She reported that she had not had a menstrual period for approximately two years before having one that began on November 23, 2014 and was marked by heavy bleeding for seven days.  Dr. J.V. diagnosed uterine fibroids that were causing discomfort and menopausal and postmenopausal disorders.

A transvaginal ultrasound conducted by Dr. M.L., also in December 2014 showed that the Veteran's uterine fibroids had calcified and that she had atrophic ovaries.

During a January 2015 video conference hearing, the Veteran reported that she had a history of heavy and painful menstrual cycles and that she was currently having pelvic pain.  She stated that she had difficulty getting out of bed or going to work because of her pelvic pain.

Also in January 2015, the Veteran returned to Dr. M.L. for treatment of reported hot flashes, increased irritability, and mood swings.  A physical examination continued to show that the Veteran had an enlarged uterus, tenderness over her adnexa, and a mass-like effect that was filling her pelvis.  Similar complaints and findings are noted by Dr. M.L. in a February 2015 treatment record.  Dr. M.L. diagnosed postmenopausal bleeding, submucous leiomyoma of the uterus, cervical stenosis, and pelvic adhesions.  Plans were made for the Veteran to undergo a total laparoscopic hysterectomy.  That procedure was performed on March 3, 2015.

Notably, the VA examiner noted during a March 2016 VA examination that the Veteran has required continuous treatment for her pelvic adhesive disease with uterine fibroids and dysmenorrhea since May 2009.  She remarked that the uterine fibroids that caused dysmenorrhea had progressed over time to the point that the March 2015 hysterectomy became necessary to control pain and bleeding.

The evidence shows that the Veteran's disability has been manifested primarily by pelvic pain and cramps, heavy bleeding during menstrual cycles prior to 2012, painful intercourse, and post-menopausal bleeding and continued painful intercourse that began on November 23, 2014.  As indicated by the March 2016 VA examiner, the Veteran's symptoms required continuous treatment over the course of the appeal period and such treatment was unsuccessful in providing the Veteran with relief from her symptoms.  Given the same, the Board finds that the criteria for a 30 percent disability rating under the General Formula are met prior to March 3, 2015.  There is no higher applicable rating.

The Veteran is entitled to a 30 percent disability rating for pelvic adhesive disease, uterus fibroids, and dysmenorrhea prior to March 3, 2015.  To that extent, this appeal is granted.

	B.  Post-Hysterectomy Residuals, from July 1, 2015

Pursuant to the criteria under 38 C.F.R. § 4.116, DC 7618, the Veteran was assigned a total 100 percent disability rating from the date of her hysterectomy on March 3, 2015 through June 30, 2015.  A 30 percent disability rating was assigned pursuant to DC 7618, effective from July 1, 2015.  That rating has remained undisturbed.  The Veteran seeks a higher disability rating for the period from July 1, 2015.

DC 7618 provides the criteria for rating disabilities that result from removal of the uterus.  Those criteria provide for a 100 percent disability rating for the first three months following surgery.  The criteria provide that a 30 percent disability rating is to be assigned thereafter.

Again, other criteria for rating various gynecological disabilities are available under 38 C.F.R. § 4.116.  In reviewing those criteria, the Board notes that DC 7617 provides for a 50 percent disability rating after surgery to remove the uterus and both ovaries.  Here, however, surgery reports from the Veteran's March 2015 hysterectomy show that the Veteran's ovaries were not removed.  As such, DC 7617 does not apply in this case.  The Board notes that other criteria contained in other parts of the regulations are also not applicable.

The record since July 2015 indicates that the Veteran has not undergone regular or systematic gynecological treatment.  During a March 2016 VA examination, the Veteran reported that her post-hysterectomy symptoms consisted of ongoing dyspareunia and loss of sexual interest.  Although she reported that she was having urinary leakage, she acknowledged that those symptoms were not gynecological in nature.

On examination, the VA examiner noted that the Veteran was in natural menopause.  Other than a residual post-hysterectomy scar over the Veteran's pelvic area, no abnormalities were observed by the examiner.  Based on the findings from the examination and a review of the claims file, the examiner concluded that the Veteran's only current symptom is dyspareunia.  In terms of occupational functioning, the examiner opined that the Veteran's current post-hysterectomy symptoms do not affect the Veteran's work life.

The evidence shows that the Veteran's post-hysterectomy residuals have consisted of dyspareunia and a post-surgical scar.  Those manifestations have been rated as separate disabilities and the issues of the Veteran's entitlement to higher disability ratings for those disabilities are discussed below.  To the extent that the evidence does not show other residuals related to the Veteran's hysterectomy, a disability rating higher than 30 percent is not warranted.

The Veteran is not entitled to a disability rating higher than 30 percent for post-hysterectomy residuals for the period from July 1, 2015.  To that extent, this appeal is denied.

	C.  Female Sexual Arousal Disorder

As noted above, the Veteran has received a separate non-compensable disability rating for dyspareunia (characterized by the RO as female sexual arousal disorder), effective from the date of her March 3, 2015 hysterectomy.  That disability has been rated by analogy as a disease or injury of the vagina under 38 C.F.R. § 4.116, DC 7611.

Again, disabilities that are rated in accordance with the criteria from DCs 7610 through 7615 are rated in accordance with the General Formula.  Those criteria are outlined above and they are incorporated here by reference.  In reviewing the other parts of the code, the Board sees no other applicable rating criteria.

Overall, the evidence shows that the Veteran was seen in post-surgical follow-up after her March 2015 hysterectomy.  Those records, however, do not indicate any treatment specifically directed at the Veteran's dyspareunia.  Indeed, and as also discussed above, the records since July 2015 do not show that the Veteran has received regular gynecological treatment.  Under the circumstances, the criteria for a compensable disability rating under the General Formula for the Veteran's female sexual arousal disorder are not met.

The Veteran is not entitled to a compensable disability rating for female sexual arousal disorder.  To that extent, this appeal is denied.

	D.  Post-Hysterectomy Scar

Effective from March 3, 2015, the Veteran's residual post-hysterectomy scar has been rated as non-compensable pursuant to the criteria under 38 C.F.R. § 4.118, DC 7805.

Post-surgical treatment records from Dr. M.L. do not indicate any complications or abnormalities in relation to the Veteran's surgical scar.  Indeed, the Veteran does not report any symptoms or impairment related to the scar.

During the March 2016 VA examination, the examiner noted the presence of a post-surgical scar over the Veteran's pelvic area that measured 15.0 centimeters by 0.5 centimeters (7.5 square centimeters).  The scar was neither painful nor unstable (i.e., involving frequent loss of the covering of skin over the scar).  The examiner also noted no evidence of any impairment associated with the scar.

DC 7805 applies to disabilities caused by scars generally, and directs that those disabilities are to be rated in accordance with DCs 7800, 7801, 7802, and 7804.  DC 7800 is to be applied for scars that are located on the head, face, or neck and as such is not applicable.  DC 7801 concerns disabilities due to scars that are not of the head, face, or neck, but that are deep and nonlinear.  Accordingly, DC 7801 also is not applicable.  DC 7804 contemplates scars that are unstable or painful.  Those criteria define unstable scars as those that involve frequent loss of skin covering over the scar.  Where the post-surgical scar in this case does not have those characteristics, DC 7804 also does not apply to this case.

DC 7802 contains the criteria for rating scars that are not of the head, face, or neck and which are superficial and nonlinear.  Here, the physical description and measurements given by the VA examiner appears to suggest that the Veteran's hysterectomy scar is linear in appearance.  Nonetheless, in the absence of an express description in that regard by the examiner, the Board notes that DC 7802 provides for a 10 percent disability rating for scars that involve an area of 144 square inches (929 square centimeters) or greater.  Here, the Veteran's scar has been measured as involving an area of 7.5 square centimeters.  As such, the criteria for a compensable disability rating under DC 7802 are not met.

The Veteran is not entitled to a compensable disability rating for the residual scar associated with her hysterectomy.  To that extent also, this appeal is denied.


ORDER

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

A 30 percent initial disability rating for pelvic adhesive disease, uterus fibroids, and dysmenorrhea are met prior to March 3, 2015, subject to the laws and regulations governing the payment of monetary VA benefits.

A disability rating in excess of 30 percent for hysterectomy associated with pelvic adhesive disease, uterus fibroids, and dysmenorrhea from July 1, 2015 is denied.

A compensable initial disability rating for female sexual arousal disorder associated with pelvic adhesive disease, uterus fibroids, and dysmenorrhea is denied.

A compensable initial disability rating for the Veteran's scar associated with hysterectomy is denied.


REMAND

Concerning the issue of the Veteran's entitlement to service connection for sinusitis/rhinitis, the Veteran's claim was denied in a January 2016 rating decision.  That same month, the Veteran filed a Notice of Disagreement (NOD) in which she expressed her intention to seek appeal of the RO's denial.

Also, the Veteran's claim for entitlement to dependent status for her father was denied in an April 2017 administrative decision.  A timely NOD as to that issue was received from the Veteran later that month.
VA has yet to provide the Veteran a Statement of the Case (SOC) that addresses either of the foregoing issues.  As a result, the Veteran has not yet had the opportunity to perfect her appeals as to those issues.  On remand, VA must provide the Veteran with an SOC that addresses them.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The Veteran's claims for service connection for sinusitis/rhinitis and dependent status for her father should be readjudicated by the AOJ.  If the determination as to those issues remains adverse to the Veteran, she and her representative should be furnished an SOC and be given an opportunity to respond.  The Veteran is advised that a timely substantive appeal of any adversely decided issue will be necessary in order to perfect her appeal.  38 C.F.R. § 20.302(b) (2016).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


